          Case 2:19-cv-01869-RAJ-JRC Document 114 Filed 12/08/20 Page 1 of 2




1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
     STEPHANIE TAYLOR, et al.,
11
                   Plaintiffs,
12                                                     Case No. 2:19-cv-01869-RAJ-JRC
           v.
13                                                     ORDER
     ROSS MACDOUGALL, et al.,
14
15                 Defendants.

16
17         Having reviewed the Report and Recommendation of the Honorable J. Richard
18   Creatura, United States Magistrate Judge, any objections or responses thereto, and the

19   remaining record, the Court finds and ORDERS:

20         (1) The Court ADOPTS the Report and Recommendation (Dkt. # 89).

21         (2) State Defendant’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6), filed

22              by Defendants Ross MacDougal, Paula McKerchie, Debbie Lynn, Kui Hug,

23              Amanda Verla, and Ciara Murphy (collectively, “Moving Defendants”), is

24              GRANTED (Dkt. # 75).

25         (3) Plaintiffs other than Stephanie Taylor are dismissed from this action.

26         (4) All claims against Moving Defendants are dismissed. Dismissal of all claims

27              is without prejudice except the dismissal of the claims under 18 U.S.C. § 242 is

28   ORDER – 1
         Case 2:19-cv-01869-RAJ-JRC Document 114 Filed 12/08/20 Page 2 of 2




             with prejudice. Moreover, Plaintiff Taylor is granted leave to amend to assert
1
             claims against moving defendants in their individual capacities as set forth in
2
             the Report and Recommendation.
3
          (5) Plaintiff Taylor shall have 30 days from the date of this Order to file an
4
             amended complaint on the form provided by the Court. She cannot reassert
5
             claims dismissed with prejudice or claims on behalf of others than herself.
6
             Failure to timely file an amended complaint or to otherwise comply with this
7
             Order may result in dismissal of this matter.
8
          (6) The Clerk shall send a copy of this Order and the appropriate form complaint
9
             to Plaintiff Taylor. The Clerk shall also send a copy of this Order to Judge
10
             Creatura.
11
12
          DATED this 8th day of December, 2020.
13
14
15
16
                                                     A
                                                     The Honorable Richard A. Jones
17                                                   United States District Judge
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
